Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

 

among

 

AMERICAN SAFETY HOLDINGS CORP.,

 

AMERICAN SAFETY INSURANCE HOLDINGS, LTD.,

 

AMERICAN SAFETY CAPITAL TRUST II

 

and

 

DEKANIA CDO I, LTD.

 

--------------------------------------------------------------------------------

 

Dated as of September 30, 2003

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXECUTION COPY

 

PURCHASE AGREEMENT

($5,000,000 Trust Preferred Securities)

 

THIS PURCHASE AGREEMENT, dated as of September 30, 2003 (this “Purchase
Agreement”), is entered into among American Safety Holdings Corp., a Georgia
corporation (the “Company”), American Safety Insurance Holdings, Ltd., a Bermuda
corporation and the ultimate parent of the Company (the “Parent Guarantor”) and
American Safety Capital Trust II, a Delaware statutory trust (the “Trust”, and
together with the Company and the Parent Guarantor, the “Sellers”), and Dekania
CDO I, Ltd. or its assignee. (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Sellers propose to issue and sell five thousand Floating Rate
Preferred Securities of the Trust, having a stated liquidation amount of $1,000
per security, bearing a variable rate, reset quarterly, equal to LIBOR (as
defined in the Indenture (as defined below)) plus 3.95% (the “Preferred
Securities”);

 

WHEREAS, the Preferred Securities will be guaranteed by the Company and the
Parent Guarantor (the “Guarantee”) pursuant to the Guarantee Agreement (the
“Guarantee Agreement”), dated as of the Closing Date (defined below), and
executed and delivered by the Company and JPMorgan Chase Bank, a New York
banking corporation, as trustee (in such capacity, the “Guarantee Trustee”), for
the benefit of the holders from time to time of the Preferred Securities;

 

WHEREAS, the entire proceeds from the sale of the Preferred Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase Five Million One Hundred Sixty Thousand Dollars ($5,160,000) in
principal amount of the unsecured junior subordinated deferrable interest notes
of the Company (the “Junior Subordinated Notes”);

 

WHEREAS, the Company is a wholly-owned subsidiary of the Parent Guarantor, and
the Parent Guarantor will derive substantial benefit from this Purchase
Agreement and the transactions described herein;

 

WHEREAS, the payments on and payment of Junior Subordinated Notes will be
unconditionally guaranteed by the Parent Guarantor pursuant to the Parent
Guarantee Agreement, dated as of the Closing Date, and executed and delivered by
the Parent Guarantor and the Guarantee Trustee (the “Parent Guarantee”);

 

WHEREAS, the Preferred Securities and the Common Securities for the Trust will
be issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date, among the Company, as depositor,
JPMorgan Chase Bank, a New York banking corporation, as property trustee (in
such capacity, the “Property Trustee”), Chase Manhattan Bank USA, National
Association, a national banking association, as Delaware trustee



--------------------------------------------------------------------------------

(in such capacity, the “Delaware Trustee”), the Administrative Trustees named
therein (in such capacities, the “Administrative Trustees”) and the holders from
time to time of undivided beneficial interests in the assets of the Trust; and

 

WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), between
the Company and JPMorgan Chase Bank, a New York banking corporation, as
indenture trustee (in such capacity, the “Indenture Trustee”).

 

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

 

1. Definitions. The Preferred Securities, the Common Securities and the Junior
Subordinated Notes are collectively referred to herein as the “Securities.” This
Purchase Agreement, the Indenture, the Trust Agreement, the Guarantee Agreement,
the Parent Guarantee Agreement and the Securities are collectively referred to
herein as the “Operative Documents.” All other capitalized terms used but not
defined in this Purchase Agreement shall have the respective meanings ascribed
thereto in the Indenture.

 

2. Purchase and Sale of the Preferred Securities.

 

(a) The Sellers agree to sell to the Purchaser, and the Purchaser agrees to
purchase from the Sellers the Preferred Securities for an amount (the “Purchase
Price”) equal to Five Million Dollars ($5,000,000). The Purchaser shall be
responsible for the rating agency costs and expenses. The Sellers shall use the
Purchase Price, together with the proceeds from the sale of the Common
Securities, to purchase the Junior Subordinated Notes.

 

(b) Delivery or transfer of, and payment for, the Preferred Securities shall be
made at 10:00 A.M. Chicago time (11:00 A.M. New York time), on September 30,
2003 or such later date (not later than October 30, 2003 (30 days later)) as the
parties may designate (such date and time of delivery and payment for the
Preferred Securities being herein called the “Closing Date”). The Preferred
Securities shall be transferred and delivered to the Purchaser against the
payment of the Purchase Price to the Sellers made by wire transfer in
immediately available funds on the Closing Date to a U.S. account designated in
writing by the Company at least two business days prior to the Closing Date.

 

(c) Delivery of the Preferred Securities shall be made at such location, and in
such names and denominations, as the Purchaser shall designate at least two
business days in advance of the Closing Date. The Company and the Trust agree to
have the Preferred Securities available for inspection and checking by the
Purchaser in Chicago, Illinois, not later than 1:00 P.M., Chicago time (2:00
P.M. New York time), on the business day prior to the Closing Date. The closing
for the purchase and sale of the Preferred Securities shall occur at the offices
of Mayer, Brown, Rowe & Maw LLP, 190 South LaSalle Street, Chicago, Illinois
60603, or such other place as the parties hereto shall agree.

 

2



--------------------------------------------------------------------------------

3. Conditions. The obligations of the parties under this Purchase Agreement are
subject to the following conditions:

 

(a) the representations and warranties contained herein shall be accurate as of
the date of delivery of the Preferred Securities.

 

(b) Reserved.

 

(c) Troutman Sanders LLP, counsel for the Company and the Trust (the “Company
Counsel”) shall have delivered an opinion, dated the Closing Date, addressed to
the Purchaser and JPMorgan Chase Bank, in substantially the form set out in
Annex A-I hereto and (ii) the Company shall have furnished to the Purchaser the
opinion of the Company’s General Counsel or a certificate signed by the
Company’s Chief Executive Officer, President or an Executive Vice President and
its Chief Financial Officer, Treasurer or Assistant Treasurer, dated the Closing
Date, addressed to the Purchaser, in substantially the form set out in Annex
A-II hereto. In rendering their opinion, the Company Counsel may rely as to
factual matters upon certificates or other documents furnished by officers,
directors and trustees of the Company and the Trust and by government officials
(provided, however, that copies of any such certificates or documents are
delivered to the Purchaser) and by and upon such other documents as such counsel
may, in their reasonable opinion, deem appropriate as a basis for the Company
Counsel’s opinion. The Company Counsel may specify the jurisdictions in which
they are admitted to practice and that they are not admitted to practice in any
other jurisdiction and are not experts in the law of any other jurisdiction. If
the Company Counsel is not admitted to practice in the State of New York, the
opinion of the Company Counsel may assume, for purposes of the opinion, that the
laws of the State of New York are substantively identical, in all respects
material to the opinion, to the internal laws of the state in which such counsel
is admitted to practice. Such Company Counsel Opinion shall not state that they
are to be governed or qualified by, or that they are otherwise subject to, any
treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).

 

(d) The Purchaser shall have been furnished the opinion of Mayer, Brown, Rowe &
Maw LLP, special tax counsel for the Purchaser, dated the Closing Date,
addressed to the Purchaser and JPMorgan Chase Bank, in substantially the form
set out in Annex B hereto.

 

(e) The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Purchaser and the Delaware Trustee, dated
the Closing Date, addressed to the Purchaser, JPMorgan Chase Bank, the Delaware
Trustee and the Company, in substantially the form set out in Annex C hereto.

 

(f) The Purchaser shall have received the opinion of Locke Liddell & Sapp LLP,
special counsel for the Guarantee Trustee, the Property Trustee and the
Indenture Trustee, dated the Closing Date, addressed to the Purchaser, in
substantially the form set out in Annex D hereto.

 

(g) The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, dated the Closing Date,

 

3



--------------------------------------------------------------------------------

addressed to the Purchaser and JPMorgan Chase Bank, in substantially the form
set out in Annex E hereto.

 

(h) The Company shall have furnished to the Purchaser a certificate of the
Company and the Parent Guarantor, signed by the Chief Executive Officer,
President or an Executive Vice President and by the Chief Financial Officer,
Treasurer or Assistant Treasurer of each of the Company and the Parent
Guarantor, and the Trust shall have furnished to the Purchaser a certificate of
the Trust, signed by an Administrative Trustee of the Trust, in each case dated
the Closing Date, and, in the case of the Company, as to (i) and (ii) below and,
in the case of the Trust, as to (i) below.

 

(i) the representations and warranties in this Purchase Agreement are true and
correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company, the Parent Guarantor and the Trust have complied
with all the agreements and satisfied all the conditions on either of their part
to be performed or satisfied at or prior to the Closing Date; and

 

(ii) since the date of the Interim Financial Statements (as defined below),
there has been no material adverse change in the condition (financial or other),
earnings, business or assets of the Company, the Parent Guarantor or their
respective subsidiaries, whether or not arising from transactions occurring in
the ordinary course of business.

 

(i) Subsequent to the execution of this Purchase Agreement, there shall not have
been any change, or any development involving a prospective change, in or
affecting the condition (financial or other), earnings, business or assets of
the Company, the Parent Guarantor and their respective subsidiaries, whether or
not occurring in the ordinary course of business, the effect of which is, in the
Purchaser’s judgment, so material and adverse as to make it impractical or
inadvisable to proceed with the purchase of the Preferred Securities.

 

(j) Prior to the Closing Date, the Company, the Parent Guarantor and the Trust
shall have furnished to the Purchaser and its counsel such further information,
certificates and documents as the Purchaser or its counsel may reasonably
request.

 

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or its counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled at, or at any time prior to, the Closing
Date by the Purchaser. Notice of such cancellation shall be given to the
Company, the Parent Guarantor and the Trust in writing or by telephone or
facsimile confirmed in writing.

 

Each certificate signed by any trustee of the Trust or any officer of the
Company, the Parent Guarantor and delivered to the Purchaser or the Purchaser’s
counsel in connection with the Operative Documents and the transactions
contemplated hereby and thereby shall be deemed

 

4



--------------------------------------------------------------------------------

to be a representation and warranty of the Trust, the Parent Guarantor and/or
the Company, as the case may be, and not by such trustee or officer in any
individual capacity.

 

4. Representations and Warranties of the Company and the Trust. The Company, the
Parent Guarantor and the Trust jointly and severally represent and warrant to,
and agree with the Purchaser, as follows:

 

(a) None of the Company, the Parent Guarantor or the Trust, or any of their
respective “Affiliates” (as defined in Rule 501(b) of Regulation D (“Regulation
D”) under the Securities Act (as defined below)), nor any person acting on its
or their behalf, has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of any of the Securities under the Securities Act
of 1933, as amended (the “Securities Act”).

 

(b) None of the Company, the Parent Guarantor or the Trust, or any of their
respective Affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with any offer or sale of any of the Securities.

 

(c) The Securities (i) are not and have not been listed on a national securities
exchange registered under section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or quoted on a U.S. automated inter-dealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”). The Parent Guarantor is not engaged in the
“investment business” as defined in The Investment Business Act of 1998.

 

(d) None of the Company, the Parent Guarantor or the Trust, or any of their
respective Affiliates, nor any person acting on its or their behalf, has
engaged, or will engage, in any “directed selling efforts” within the meaning of
Regulation S under the Securities Act with respect to the Securities.

 

(e) None of the Company, the Parent Guarantor nor the Trust is, and, immediately
following consummation of the transactions contemplated hereby and the
application of the net proceeds therefrom, will not be, an “investment company”
or an entity “controlled” by an “investment company,” in each case within the
meaning of section 3(a) of the Investment Company Act.

 

(f) None of the Company, the Parent Guarantor or the Trust has paid or agreed to
pay to any person any compensation for soliciting another to purchase any of the
Securities, except for the Preferred Securities Commission and/or the sales
commission the Company has agreed to pay to Dekania Capital Management, LLC (or
to the Company’s introducing agent on behalf of Dekania Capital Management LLC)
pursuant to the letter of intent between the Company and Dekania Capital
Management, LLC, dated as of the date thereof.

 

5



--------------------------------------------------------------------------------

(g) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. §3801, et
seq. (the “Statutory Trust Act”) with all requisite power and authority to own
property and to conduct the business it transacts and proposes to transact and
to enter into and perform its obligations under the Operative Documents to which
it is a party. The Trust is duly qualified to transact business as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is necessary, except where the failure to so qualify or be in good standing
would not have a material adverse effect on the condition (financial or
otherwise), earnings, business or assets of the Trust, whether or not occurring
in the ordinary course of business. The Trust is not a party to or otherwise
bound by any agreement other than the Operative Documents. The Trust is and will
be, under current law, classified for federal income tax purposes as a grantor
trust and not as an association or publicly traded partnership taxable as a
corporation.

 

(h) The Trust Agreement has been duly authorized by the Company and, on the
Closing Date specified in Section 2(b), will have been duly executed and
delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity. Each
of the Administrative Trustees of the Trust is an employee of the Company or one
of its subsidiary insurance companies and has been duly authorized by the
Company to execute and deliver the Trust Agreement.

 

(i) Each of the Guarantee Agreement and the Indenture has been duly authorized
by the Company and, on the Closing Date, will have been duly executed and
delivered by the Company. Each of the Guarantee Agreement and the Parent
Guarantee Agreement has been duly authorized by the Parent Guarantor, and on the
Closing Date, will have been duly executed and delivered by the Parent
Guarantor. Assuming due authorization, execution and delivery by the Guarantee
Trustee, in the case of each of the Guarantee Agreement and the Parent Guarantee
Agreement, and by the Indenture Trustee, in the case of the Indenture, such
agreements will be legal, valid and binding obligations of each of the Company
and the Parent Guarantor enforceable against them in accordance with their
respective terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.

 

(j) The Preferred Securities and the Common Securities have been duly authorized
by the Trust and, when issued and delivered against payment therefor on the
Closing Date in accordance with this Purchase Agreement, in the case of the
Preferred Securities, and in accordance with the Common Securities Subscription
Agreement, in the case of the Common Securities, will be validly issued, fully
paid and non-assessable and will represent undivided beneficial interests in the
assets of the Trust entitled to the benefits of the Trust Agreement, enforceable
against the Trust in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity. The issuance of the Securities is not
subject to any preemptive or other similar rights. On the Closing Date, all of
the issued and outstanding Common Securities will be directly owned by the
Company free and clear of any pledge, security interest, claim, lien or other
encumbrance of any kind (each, a “Lien”).

 

6



--------------------------------------------------------------------------------

(k) The Junior Subordinated Notes have been duly authorized by the Company and,
on the Closing Date, will have been duly executed and delivered to the Indenture
Trustee for authentication in accordance with the Indenture and, when
authenticated in the manner provided for in the Indenture and delivered to the
Trust against payment therefor in accordance with the Junior Subordinated Note
Purchase Agreement, will constitute legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture, enforceable against the
Company in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

 

(l) This Purchase Agreement has been duly authorized, executed and delivered by
the Company, the Parent Guarantor and the Trust.

 

(m) Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, nor the execution and delivery of and
compliance with the Operative Documents by the Company, the Parent Guarantor or
the Trust, nor the consummation of the transactions contemplated herein or
therein, (i) will conflict with or constitute a violation or breach of the Trust
Agreement or the charter or bylaws of the Company, the Parent Guarantor, any
subsidiary of the Company or any subsidiary of the Parent Guarantor or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, governmental authority, agency or instrumentality or court,
domestic or foreign, having jurisdiction over the Trust, the Parent Guarantor or
the Company or any of their respective subsidiaries or their respective
properties or assets (collectively, the “Governmental Entities”), (ii) will
conflict with or constitute a violation or breach of, or a default or Repayment
Event (as defined below) under, or result in the creation or imposition of any
Lien upon any property or assets of the Trust, the Company, the Parent
Guarantor, any subsidiary of the Company or any of the Parent Guarantor’s
subsidiaries pursuant to, any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which (A) the Trust, the
Company, the Parent Guarantor or any of their respective subsidiaries is a party
or by which it or any of them may be bound, or (B) to which any of the property
or assets of any of them is subject, or any judgment, order or decree of any
court, governmental authority or arbitrator, except, in the case of this clause
(ii), for such conflicts, breaches, violations, defaults, Repayment Events (as
defined below) or Liens which (X) would not, singly or in the aggregate,
adversely affect the consummation of the transactions contemplated by the
Operative Documents and (Y) would not, singly or in the aggregate, have a
material adverse effect on the condition (financial or otherwise), earnings,
business, liabilities and assets (taken as a whole) or business prospects of the
Company, the Parent Guarantor and the subsidiaries of the Company and of the
Parent Guarantor taken as a whole, whether or not occurring in the ordinary
course of business (a “Material Adverse Effect”) or (iii) require the consent,
approval, authorization or order of any court or Governmental Entity. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Trust, the Parent
Guarantor or the Company or any of the Company’s or the Parent Guarantor’s
respective subsidiaries prior to its scheduled maturity.

 

7



--------------------------------------------------------------------------------

(n) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Delaware, and the Parent
Guarantor has been duly incorporated and is validly existing as a corporation in
good standing under the laws of Bermuda, with, in the case of each of the
Company and the Parent Guarantor respectively, all requisite corporate power and
authority to own, lease and operate its properties and conduct the business it
transacts and proposes to transact. Each of the Company and the Parent Guarantor
is duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its activities requires
such qualification, except where the failure of the Company or the Parent
Guarantor, as applicable, to be so qualified would not, singly or in the
aggregate, have a Material Adverse Effect.

 

(o) Neither the Company nor the Parent Guarantor has any subsidiaries that are
material to its business, financial condition or earnings other than those
subsidiaries listed in Schedule 1 attached hereto (collectively, the
“Significant Subsidiaries”). Each Significant Subsidiary has been duly
incorporated or organized and is validly existing as a corporation or other
entity in good standing under the laws of the jurisdiction in which it is
chartered or organized, with all requisite corporate or other entity power and
authority to own, lease and operate its properties and conduct the business it
transacts and proposes to transact. Each Significant Subsidiary is duly
qualified to transact business and is in good standing as a foreign corporation
(or other entity) in each jurisdiction where the nature of its activities
requires such qualification, except where the failure to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.

 

(p) Each of the Trust, the Company, the Parent Guarantor and each of the
Company’s and the Parent Guarantor’s respective subsidiaries hold all necessary
approvals, authorizations, orders, licenses, consents, registrations,
qualifications, certificates and permits (including, without limitation,
insurance licenses from the insurance departments of the various states and
jurisdictions where the Company’s or the Parent Guarantor’s respective insurance
subsidiaries write insurance business or otherwise conduct insurance or
reinsurance business, as the case may be, or as may be required by any
applicable insurance statutes of such states or other jurisdictions
(collectively, the “Insurance Licenses”)) (collectively, including the Insurance
Licenses, the “Government Licenses”) of and from Governmental Entities necessary
to conduct their respective businesses as now being conducted, and none of the
Trust, the Company, the Parent Guarantor or any of the Company’s or the Parent
Guarantor’s respective subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Government License,
except where the failure to be so licensed or approved or the receipt of an
unfavorable decision, ruling or finding, would not, singly or in the aggregate,
have a Material Adverse Effect; all of the Governmental Licenses are valid and
in full force and effect, except where the invalidity or the failure of such
Governmental Licenses to be in full force and effect, would not, singly or in
the aggregate, have a Material Adverse Effect; and the Company, the Parent
Guarantor and their respective subsidiaries are in compliance with all
applicable laws, rules, regulations, judgments, orders, decrees and consents,
except where the failure to be in compliance would not, singly or in the
aggregate, have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(q) All of the issued and outstanding shares of capital stock of the Company,
the Parent Guarantor and each of their respective subsidiaries are validly
issued, fully paid and non-assessable; all of the issued and outstanding capital
stock of each subsidiary of the Company and each subsidiary of the Parent
Guarantor is owned by the Company or the Parent Guarantor, respectively,
directly or through subsidiaries, free and clear of any Lien, claim or equitable
right; and none of the issued and outstanding capital stock of the Company, the
Parent Guarantor or any of their respective subsidiary was issued in violation
of any preemptive or similar rights arising by operation of law, under the
charter or by-laws of such entity or under any agreement to which the Company,
the Parent Guarantor or any of their respective subsidiaries is a party.

 

(r) None of the Company, the Parent Guarantor or any of their respective
subsidiaries is (i) in violation of its respective charter or by-laws or similar
organizational documents or (ii) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which the Company, the Parent Guarantor or any such subsidiary is
a party or by which it or any of them may be bound or to which any of the
property or assets of any of them is subject, except, in the case of clause
(ii), where such violation or default would not, singly or in the aggregate,
have a Material Adverse Effect.

 

(s) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to the knowledge of
the Company, the Parent Guarantor or the Trust after due inquiry, threatened
against or affecting the Trust, the Parent Guarantor or the Company or any of
the Company’s or the Parent Guarantor’s subsidiaries, except for such actions,
suits or proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents or have a Material Adverse Effect; and the aggregate of
all pending legal or governmental proceedings to which the Trust or the Company,
the Parent Guarantor or any of the Company’s or the Parent Guarantor’s
respective subsidiaries is a party or of which any of their respective
properties or assets is subject, including ordinary routine litigation
incidental to the business, are not expected to result in a Material Adverse
Effect.

 

(t) The accountants of the Parent Guarantor who certified the Financial
Statements (as defined below) are independent public accountants of the Company
and its subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder. The accountants of the Company who certified the Company’s Financial
Statements (as defined below) are independent public accountants of the Parent
Guarantor and its subsidiaries within the meaning of the Securities Act, and the
rules and regulations of the Commission thereunder.

 

(u) The audited consolidated financial statements (including the notes thereto)
and schedules of the Parent Guarantor and its consolidated subsidiaries for the
fiscal year ended December 31, 2002 (the “Parent Guarantor’s Financial
Statements”) and the interim unaudited consolidated financial statements of the
Company and its consolidated subsidiaries for the quarter ended June 30, 2003
(the “Parent Guarantor’s Interim Financial Statements”) provided to the
Purchaser are the most recent available audited and unaudited consolidated
financial statements of the Parent Guarantor and its consolidated subsidiaries
(including the Company),

 

9



--------------------------------------------------------------------------------

respectively, and fairly present in all material respects, in accordance with
U.S. generally accepted accounting principles (“U.S. GAAP”), the financial
position of the Parent Guarantor and its consolidated subsidiaries (including
the Company), and the results of operations and changes in financial condition
as of the dates and for the periods therein specified, subject, in the case of
Parent Guarantor’s Interim Financial Statements, to year-end adjustments (which
are expected to consist solely of normal recurring adjustments). Such
consolidated financial statements and schedules have been prepared in accordance
with U.S. GAAP consistently applied throughout the periods involved (except as
otherwise noted therein). The unaudited consolidated financial statements
(including the notes thereto) and schedules of the Company and its consolidated
subsidiaries for the fiscal year ended December 31, 2002 (the “Company’s
Financial Statements” and together with the Parent Guarantor’s Financial
Statements, the “Financial Statements”) and the interim unaudited consolidated
financial statements of the Company and its consolidated subsidiaries for the
quarter ended June 30, 2003 (the “Company’s Interim Financial Statements”, and
together with the Parent Guarantor’s Interim Financial Statements, the “Interim
Financial Statements”) provided to the Purchaser are the most recent available
audited and unaudited consolidated financial statements of the Company and its
consolidated subsidiaries, respectively, and fairly present in all material
respects, in accordance with U.S. GAAP, the financial position of the Company
and its consolidated subsidiaries, and the results of operations and changes in
financial condition as of the dates and for the periods therein specified,
subject, in the case of Company’s Interim Financial Statements, to year-end
adjustments (which are expected to consist solely of normal recurring
adjustments). Such consolidated financial statements and schedules have been
prepared in accordance with U.S. GAAP and have been consistently applied
throughout the periods involved (except as otherwise noted therein).

 

(v) The statutory financial statements dated as of December 31, 2002 and June
30, 2003 (the “Statutory Financial Statements”) of each of the Company’s and the
Parent Guarantor’s insurance company subsidiaries have, for each relevant
period, been prepared in accordance with statutory accounting principles (“SAP”)
prescribed or permitted by the National Association of Insurance Commissioners
or other applicable regulatory authority, and with respect to each insurance
company subsidiary, the insurance authorities of the state or other jurisdiction
of domicile of such insurance company subsidiary, and such accounting practices
have been applied on a consistent basis throughout the periods involved (whether
U.S. GAAP or SAP, as applicable, the “Applicable Accounting Principles”).

 

(w) None of the Trust, the Company, the Parent Guarantor or any of their
respective subsidiaries has any material liability, whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due, including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company, the Parent Guarantor or their respective subsidiaries that could
give rise to any such liability) of a nature required to be reflected in the
financial statements in accordance with U.S. GAAP, except for (i) liabilities
set forth in the Financial Statements or the Interim Financial Statements and
(ii) normal fluctuations in the amount of the liabilities referred to in clause
(i) above occurring in the ordinary course of business of the Trust, the
Company, the Parent Guarantor and all of their respective subsidiaries since the
date of the most recent balance sheet included in such Financial Statements.

 

10



--------------------------------------------------------------------------------

(x) The reports required by Governmental Entities, regulators, insurance
commissioners or similar entities of the states of incorporation of the Company
or its insurance subsidiaries, if any, (the “Regulatory Reports”), provided to
the Purchaser are the most recently available such report, and the information
therein fairly presents in all material respects the financial position of the
Company and its subsidiaries. None of the Company or any of its subsidiaries has
been requested by a Governmental Entity to republish, restate, or refile any
regulatory or financial report.

 

(y) Since the respective dates of the Financial Statements, Interim Financial
Statements, Statutory Financial Statements and the Regulatory Reports, there has
not been (A) any material adverse change or development with respect to the
condition (financial or otherwise), earnings, business, assets or business
prospects of the Parent Guarantor, the Company and its subsidiaries, taken as a
whole, whether or not occurring in the ordinary course of business or (B) any
dividend or distribution of any kind declared, paid or made by the Company or
the Parent Guarantor on any class of its capital stock other than regular
quarterly dividends on the Company’s or the Parent Guarantor common stock.

 

(z) The authorized capitalization of the Company and its subsidiary insurance
companies are as set forth in the Financial Statements, the Interim Financial
Statements, the Statutory Financial Statements and Regulatory Reports and meet
all applicable regulatory requirements with respect thereto.

 

(aa) The documents of the Parent Guarantor filed with the Commission in
accordance with the Exchange Act, from and including the commencement of the
fiscal year covered by the Parent Guarantor’s most recent Annual Report on Form
10-K, at the time they were or hereafter are filed by the Parent Guarantor with
the Commission (collectively, the “1934 Act Reports”), complied and will comply
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission thereunder (the “1934 Act Regulations”), and,
at the date of this Purchase Agreement and on the Closing Date, do not and will
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The Company and the Parent Guarantor are in compliance with all currently
applicable requirements of the Exchange Act that were added by the
Sarbanes-Oxley Act of 2002 in all material respects.

 

(bb) None of the Trust, the Company, the Parent Guarantor or any of their
respective subsidiaries, or any of their respective officers, directors,
employees or representatives, is subject or is party to, or has received any
notice from any Regulatory Agency (as defined below) that any of them will
become subject or party to any investigation with respect to, any
cease-and-desist order, agreement, civil monetary penalty, consent agreement,
memorandum of understanding or other regulatory enforcement action, proceeding
or order with or by, or is a party to any commitment letter or similar
undertaking to, or is subject to any directive by, or has been a recipient of
any supervisory letter from, or has adopted any board

 

11



--------------------------------------------------------------------------------

resolutions at the request of, any Regulatory Agency that, in any such case,
currently restricts in any material respect the conduct of their business or
that in any material manner relates to their capital adequacy, capital reserves,
their marketing or sales practices, their ability or authority to pay dividends
or make distributions to their shareholders or make payments of principal or
interest on their debt obligations, their management or their business (each, a
“Regulatory Action”), nor has the Trust, the Company, the Parent Guarantor or
any of their respective subsidiaries been advised by any Regulatory Agency that
it is considering issuing or requesting any such Regulatory Action; and there is
no unresolved violation, criticism or exception by any Regulatory Agency with
respect to any report or statement relating to any examinations of the Trust,
the Company, the Parent Guarantor or any of their respective subsidiaries,
except where such unresolved violation, criticism or exception would not, singly
or in the aggregate, have a Material Adverse Effect. As used herein, the term
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of insurance companies or holding companies of
insurance companies, or engaged in the insurance of insurance company reserves,
or any court, administrative agency or commission or other governmental agency,
authority or instrumentality having supervisory or regulatory authority with
respect to the Trust, the Company, the Parent Guarantor or any of their
subsidiaries.

 

(cc) No labor dispute with the employees of the Trust (if any), the Company, the
Parent Guarantor or any of their respective subsidiaries exists or, to the
knowledge of the administrators or executive officers of the Trust, the Company
or the Parent Guarantor is imminent, except those which would not, singly or in
the aggregate, have a Material Adverse Effect.

 

(dd) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust, the Parent Guarantor or the Company of their
respective obligations under the Operative Documents, as applicable, or the
consummation by the Trust, the Parent Guarantor and the Company of the
transactions contemplated by the Operative Documents.

 

(ee) Each of the Trust, the Company, the Parent Guarantor, each subsidiary of
the Parent Guarantor and each subsidiary of the Company has good and marketable
title to all of its respective real and personal properties, in each case free
and clear of all Liens and defects, except for those that would not, singly or
in the aggregate, have a Material Adverse Effect; and all of the leases and
subleases under which the Trust, the Company, the Parent Guarantor or any
subsidiary of either of the Company or the Parent Guarantor holds properties are
in full force and effect, except where the failure of such leases and subleases
to be in full force and effect would not, singly or in the aggregate, have a
Material Adverse Effect, and none of the Trust, the Company, the Parent
Guarantor or any subsidiary of either of the Company or the Parent Guarantor has
any notice of any claim of any sort that has been asserted by anyone adverse to
the rights of the Trust, the Company, the Parent Guarantor or any subsidiary of
either of the Company or the Parent Guarantor under any such leases or
subleases, or affecting or questioning the rights of such entity to the
continued possession of the leased or subleased premises under any such lease or
sublease, except for such claims that would not, singly or in the aggregate,
have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(ff) The Company has no present intention to exercise its option to defer
payments of interest on the Junior Subordinated Notes as provided in the
Indenture. The Company believes that the likelihood that it would exercise its
rights to defer payments of interest on the Junior Subordinated Notes as
provided in the Indenture at any time during which the Junior Subordinated Notes
are outstanding is remote because of the restrictions that would be imposed on
the Company’s ability to declare or pay dividends or distributions on, or to
redeem, purchase, acquire or make a liquidation payment with respect to, any of
the Company’s capital stock and on the Company’s ability to make any payments of
principal, interest or premium, if any, on, or repay, repurchase or redeem, any
of its debt securities that rank pari passu in all respects with or junior in
interest to the Junior Subordinated Notes.

 

(gg) The information provided by the Company, the Parent Guarantor and the Trust
pursuant to this Purchase Agreement does not, as of the date hereof, and will
not, as of the Closing Date, contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(hh) On the Closing Date, the Securities will not be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in an automated inter-dealer quotation system.

 

(ii) None of the Company, the Trust nor any of their Affiliates has, directly or
through any agent (provided that no representation is made as to the Purchaser
or any person acting on its behalf), sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of any of the
Securities in a manner that would require registration of any of the Securities
under the Securities Act.

 

(jj) None of the Company, the Trust or any of their Affiliates or any other
person acting on its or their behalf (other than the Purchaser or persons acting
on its behalf, as to which no representation is made) has (i) solicited offers
for, or offered or sold, any of the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502 of Regulation
D or in any manner involving a public offering within the meaning of Section
4(2) of the Securities Act or (ii) engaged in any directed selling efforts
within the meaning of Regulation S under the Securities Act (“Regulation S”),
and all such persons have complied with the offering restrictions requirement of
Regulation S.

 

(kk) Assuming the accuracy of the representations and warranties of the
Purchaser contained herein and the Purchaser’s compliance with its agreements
set forth herein, it is not necessary, in connection with the issuance and sale
of the Preferred Securities to the Purchaser, to register the Preferred
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act.

 

5. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to, and agrees with, the Company and the Trust as follows:

 

13



--------------------------------------------------------------------------------

(a) The Purchaser is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act. The Purchaser represents and agrees that, except as
permitted by the Securities Act, it will offer and sell the Preferred
Securities, through the date that is one (1) year after the later to occur of
(i) the date upon which the offering of the Preferred Securities commences and
(ii) the Closing Date, only in accordance with Rule 903 or 904 of Regulation S.
Accordingly, none of the Purchasers, its Affiliates nor any persons acting on
its or their behalf have engaged or will engage in any directed selling efforts
with respect to Preferred Securities sold hereunder pursuant to Regulation S,
and the Purchaser, its Affiliates and any person acting on its or their behalf
have complied and will comply with the offering restriction requirements of
Regulation S. The Purchaser agrees that, at or prior to confirmation of a sale
of Preferred Securities pursuant to Regulation S it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases such Preferred Securities from it during the
restricted period a confirmation or notice to substantially the following
effect:

 

“The securities covered hereby have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
until one (1) year after the later of the commencement of the offering and the
final closing date, except in either case in accordance with Regulation S (or
pursuant to another available exemption from registration) under the Securities
Act. Terms used above have the meaning given to them by Regulation S.”

 

(b) The Purchaser is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act.

 

(c) The Purchaser agrees not to engage in hedging transactions in regard to the
Preferred Securities except in compliance with the Securities Act.

 

(d) The Purchaser represents, warrants and certifies that it is not a “U.S.
person” as such term is defined in Rule 902 of Regulation S under the Securities
Act.

 

6. Agreements of the Company and the Trust. The Company and the Trust jointly
and severally agree with the Purchaser as follows:

 

(a) During the period from the date of this Agreement to the Closing Date, each
of the Company, the Parent Guarantor and the Trust shall use their best efforts
and take all action necessary or appropriate to cause their representations and
warranties contained in Section 4 hereof to be true as of the Closing Date,
after giving effect to the transactions contemplated by this Purchase Agreement,
as if made on and as of the Closing Date.

 

(b) The Company and the Trust will arrange for the qualification of the
Preferred Securities for sale under the laws of such jurisdictions as the
Purchaser may designate and will maintain such qualifications in effect so long
as required for the sale of the Preferred

 

14



--------------------------------------------------------------------------------

Securities. The Company or the Trust, as the case may be, will promptly advise
the Purchaser of the receipt by the Company or the Trust, as the case may be, of
any notification with respect to the suspension of the qualification of the
Preferred Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

 

(c) None of the Company, the Parent Guarantor or the Trust will, nor will any of
them permit any of their Affiliates to, nor will any of them permit any person
acting on its or their behalf (other than the Purchaser) to, resell any
Preferred Securities that have been acquired by any of them.

 

(d) None of the Company, the Parent Guarantor or the Trust will, nor will any of
them permit any of their Affiliates or any person acting on their behalf to,
engage in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act with respect to the Securities.

 

(e) None of the Company, the Parent Guarantor or the Trust will, nor will any of
them permit any of their Affiliates or any person acting on their behalf to,
directly or indirectly, make offers or sales of any security, or solicit offers
to buy any security, under circumstances that would require the registration of
any of the Securities under the Securities Act.

 

(f) None of the Company nor the Trust will, nor will any of them permit any of
their Affiliates or any person acting on their behalf to, engage in any form of
“general solicitation or general advertising” (within the meaning of Regulation
D) in connection with any offer or sale of the any of the Securities.

 

(g) So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) none of the Company, the Parent Guarantor or the Trust shall be an open-end
investment company, unit investment trust or face-amount certificate company
that is, or is required to be, registered under section 8 of the Investment
Company Act, and, the Securities shall otherwise satisfy the eligibility
requirements of Rule 144A(d)(3).

 

(h) Each of the Company, the Parent Guarantor and the Trust shall furnish to (i)
the holders, and subsequent holders of the Preferred Securities, (ii) Dekania
Capital Management, LLC (at 1818 Market Street, 28th Floor, Philadelphia,
Pennsylvania 19013, or such other address as designated by Dekania Capital
Management, LLC) and (iii) any beneficial owner of the Securities reasonably
identified to the Company and the Trust (which identification may be made by
either such beneficial owner or by Dekania Capital Management, LLC), a duly
completed and executed certificate in the form attached hereto as Annex F,
including the financial statements referenced in such Annex, which certificate
and financial statements shall be so furnished by the Company, the Parent
Guarantor and the Trust not later than forty five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Guarantor and not later than ninety (90) days after the end of each fiscal year
of the Company and the Parent Guarantor.

 

15



--------------------------------------------------------------------------------

(i) Each of the Company, the Parent Guarantor and the Trust will, during any
period in which it is not subject to and in compliance with section 13 or 15(d)
of the Exchange Act, or it is not exempt from such reporting requirements
pursuant to and in compliance with Rule 12g3-2(b) under the Exchange Act, shall
provide to each holder of the Securities and to each prospective purchaser (as
designated by such holder) of the Securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act. If the Company, the Parent Guarantor and
the Trust are required to register under the Exchange Act, such reports filed in
compliance with Rule 12g3-2(b) shall be sufficient information as required
above. This covenant is intended to be for the benefit of the Purchaser, the
holders of the Securities, and the prospective purchasers designated by the
Purchaser and such holders, from time to time, of the Securities.

 

(j) None of the Company, the Parent Guarantor or the Trust will, until one
hundred eighty (180) days following the Closing Date, without the Purchaser’s
prior written consent, offer, sell, contract to sell, grant any option to
purchase or otherwise dispose of, directly or indirectly, (i) any Preferred
Securities or other securities of the Trust other than as contemplated by this
Purchase Agreement or (ii) any other securities convertible into, or exercisable
or exchangeable for, any Preferred Securities or other securities of the Trust.

 

7. Payment of Expenses. Each of the Parent Guarantor, as parent guarantor, and
the Company, as depositor of the Trust, agrees, jointly and severally to pay all
costs and expenses incident to the performance of the obligations of the
Company, the Parent Guarantor and the Trust under this Purchase Agreement,
whether or not the transactions contemplated herein are consummated or this
Purchase Agreement is terminated, including all costs and expenses incident to
(i) the authorization, issuance, sale and delivery of the Preferred Securities
and any taxes payable in connection therewith; (ii) the fees and expenses of
qualifying the Preferred Securities under the securities laws of the several
jurisdictions as provided in Section 6(a); (iii) the fees and expenses of the
counsel, the accountants and any other experts or advisors retained by the
Company, the Parent Guarantor or the Trust; (iv) the fees and all reasonable
expenses of the Guarantee Trustee, the Property Trustee, the Delaware Trustee,
the Indenture Trustee and any other trustee or paying agent appointed under the
Operative Documents, including the fees and disbursements of counsel for such
trustees, which fees shall not exceed a $1,250 acceptance fee and $3,000 in
administrative fees annually; and (v) the fees and all reasonable expenses of
Richards, Layton & Finger, P.A., special Delaware counsel retained by the
Purchaser and the Delaware Trustee, which fees and expenses shall not exceed
$3500. The Purchaser shall pay the fees and all reasonable expenses of Mayer,
Brown, Rowe & Maw LLP, special counsel retained by the Purchaser.

 

If the sale of the Preferred Securities provided for in this Purchase Agreement
is not consummated because any condition set forth in Section 3 hereof to be
satisfied by any of the Company, the Parent Guarantor or the Trust is not
satisfied, because this Purchase Agreement is terminated pursuant to Section 9
or because of any failure, refusal or inability on the part of the Company, the
Parent Guarantor or the Trust to perform all obligations and satisfy all
conditions on its part to be performed or satisfied hereunder other than by a
reason of a default by the Purchaser, the Company and the Parent Guarantor,
jointly and severally agree to reimburse the Purchaser upon demand for all
reasonable out-of-pocket expenses (including the fees and

 

16



--------------------------------------------------------------------------------

expenses of each of the Purchaser’s counsel specified in subparagraphs (v) and
(vi) of the immediately preceding paragraph) that shall have been incurred by
the Purchaser in connection with the proposed purchase and sale of the Preferred
Securities. Neither the Company nor the Parent Guarantor shall in any event be
liable to the Purchaser for the loss of anticipated profits from the
transactions contemplated by this Purchase Agreement.

 

8. Indemnification. (a) The Company and the Trust agree jointly and severally to
indemnify and hold harmless the Purchaser, the Purchaser’s affiliates, Dekania
Capital Management, LLC and Merrill Lynch & Co. (collectively, the “Indemnified
Parties”) and the Indemnified Parties’ respective directors, officers, employees
and agents and each person who “controls” the Indemnified Parties within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any information or documents
furnished or made available to the Purchaser by or on behalf of the Company or
the Parent Guarantor, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) the breach or alleged breach of any
representation, warranty or agreement of either Seller contained herein, and
agrees to reimburse each such Indemnified Party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action. This indemnity
agreement will be in addition to any liability which the Company, the Parent
Guarantor or the Trust may otherwise have.

 

(b) The Company and the Parent Guarantor agree to indemnify the Trust against
all loss, liability, claim, damage and expense whatsoever due from the Trust
under paragraph (a) above.

 

(c) Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in paragraph (a) above.
Purchaser shall be entitled to appoint counsel to represent the Indemnified
Party in any action for which indemnification is sought. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
that counsel to the indemnifying party shall not (except with the consent of the
Indemnified Party) also be counsel to the Indemnified Party. In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. An indemnifying party will not, without
the prior written consent of the Indemnified Parties, settle or

 

17



--------------------------------------------------------------------------------

compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not the Indemnified Parties
are actual or potential parties to such claim, action, suit or proceeding)
unless such settlement, compromise or consent includes an unconditional release
of each Indemnified Party from all liability arising out of such claim, action,
suit or proceeding.

 

9. Termination. This Purchase Agreement shall be subject to termination in the
absolute discretion of the Purchaser, by notice given to the Company, the Parent
Guarantor and the Trust prior to delivery of and payment for the Preferred
Securities, if prior to such time (i) a downgrading shall have occurred in the
rating accorded the Company’s or the Parent Guarantor’s debt securities or
preferred stock by any “nationally recognized statistical rating organization,”
as that term is used by the Commission in Rule 15c3-1(c)(2)(vi)(F) under the
Exchange Act, or such organization shall have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
the Company’s or the Parent Guarantor’s debt securities or preferred stock, (ii)
the Trust shall be unable to sell and deliver to the Purchaser at least
$5,000,000 stated liquidation value of Preferred Securities, (iii) the Company,
the Parent Guarantor or any of their respective subsidiaries that is an
insurance company shall cease to be “adequately-capitalized” under the statutes,
rules, regulations, codes or ordinances of any Regulatory Agency within the
meaning of any applicable regulations of any Regulatory Agency, or any formal
administrative or judicial action is taken by any appropriate state or federal
insurance regulator against the Company, the Parent Guarantor or of their
respective subsidiary insurance companies for unsafe and unsound insurance
practices, or violations of law, (iv) a suspension or material limitation in
trading in securities generally shall have occurred on the New York Stock
Exchange, (v) a suspension or material limitation in trading in any of the
Parent Guarantor’s securities shall have occurred on the exchange or quotation
system upon which the Parent Guarantor’s securities are traded, if any, (vi) a
general moratorium on commercial insurance activities shall have been declared
either by federal, Georgia or Bermuda authorities or (vii) there shall have
occurred any outbreak or escalation of hostilities, or declaration by the United
States of a national emergency or war or other calamity or crisis the effect of
which on financial markets is such as to make it, in the Purchaser’s judgment,
impracticable or inadvisable to proceed with the offering or delivery of the
Preferred Securities.

 

10. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company,
the Parent Guarantor and the Trust or their respective officers or trustees and
of the Purchaser set forth in or made pursuant to this Purchase Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of the Purchaser, the Company, the Parent Guarantor or the Trust or any
of their respective officers, directors, trustees or controlling persons, and
will survive delivery of and payment for the Preferred Securities. The
provisions of Sections 7 and 8 shall survive the termination or cancellation of
this Purchase Agreement.

 

11. Amendments. This Purchase Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

 

18



--------------------------------------------------------------------------------

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Purchaser, will be mailed, delivered by hand or
courier or sent by facsimile and confirmed to the Purchaser c/o Dekania Capital
Management, LLC, 1818 Market Street, 28th Floor, Philadelphia, Pennsylvania
19106, Attention: Adam Schneider, Facsimile: (215) 861-7700; with a copy to
Mayer, Brown, Rowe & Maw LLP, 190 South LaSalle Street, Chicago, Illinois 60603,
Attention: J. Paul Forrester, Facsimile: (312) 701-7711 or other address as the
Purchaser shall designate for such purpose in a notice to the Company and the
Trust; if sent to the Company or the Trust, will be mailed, delivered by hand or
courier or sent by facsimile and confirmed to it at American Safety Holdings
Corp.., 1845 the Exchange, Suite 200, Atlanta, Georgia, 30339, Attention: Steven
B. Mathis, Treasurer, Facsimile: (770) 980-0628.

 

13. Successors and Assigns. This Purchase Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns. Nothing expressed or mentioned in this Purchase Agreement is
intended or shall be construed to give any person other than the parties hereto
and the affiliates, directors, officers, employees, agents and controlling
persons referred to in Section 8 hereof and their successors, assigns, heirs and
legal representatives, any right or obligation hereunder. None of the rights or
obligations of the Company, the Parent Guarantor or the Trust under this
Purchase Agreement may be assigned, whether by operation of law or otherwise,
without the Purchaser’s prior written consent. The rights and obligations of the
Purchaser under this Purchase Agreement may be assigned by the Purchaser without
the Company’s, the Parent Guarantor or the Trust’s consent; provided that the
assignee assumes the obligations of the Purchaser under this Purchase Agreement.

 

14. Applicable Law. THIS PURCHASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

15. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE AGREEMENT MAY BE
BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS PURCHASE AGREEMENT, PROVIDED, HOWEVER, THAT
THIS SECTION 15 DOES NOT APPLY AND SHALL NOT APPLY TO THE PARENT GUARANTOR.

 

19



--------------------------------------------------------------------------------

16. Counterparts and Facsimile. This Purchase Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. This Purchase Agreement may be executed
by any one or more of the parties hereto by facsimile.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Purchase Agreement has been entered into as of the date
first written above.

 

AMERICAN SAFETY HOLDINGS CORP.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

AMERICAN SAFETY INSURANCE HOLDINGS, LTD..

By:

Name:

Title:

AMERICAN SAFETY CAPITAL TRUST II

By:

 

American Safety Holdings Corp., as Depositor

   

By:

 

 

--------------------------------------------------------------------------------

       

Name:

       

Title:

DEKANIA CDO I, LTD.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

21



--------------------------------------------------------------------------------

ANNEX A-I

 

Pursuant to Section 3(c)(i) of the Purchase Agreement, Troutman Sanders LLP,
counsel for the Company, shall deliver an opinion to the effect that:

 

(i) the Company, the Parent Guarantor and each Significant Subsidiary is validly
existing as a corporation in good standing under the laws of the jurisdiction in
which it is chartered or organized; each of the Company, the Parent Guarantor
and the Significant Subsidiaries has full corporate power and authority to own
or lease its properties and to conduct its business as such business is
currently conducted in all material respects; all outstanding shares of capital
stock of the Significant Subsidiaries and of the company have been duly
authorized and validly issued, and are fully paid and nonassessable and owned of
record and beneficially, directly or indirectly by the Parent Guarantor; each of
the Company and the Parent Guarantor has corporate power and authority to
execute and deliver, and to perform its obligations under, the Operative
Documents to which it is a party; and the Company has corporate power and
authority to issue and perform its obligations under the Notes;

 

(ii) neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase by the Trust of
the Junior Subordinated Notes, nor the execution and delivery of and compliance
with the Operative Documents by the Company, the Parent Guarantor or the Trust
nor the consummation of the transactions contemplated thereby will constitute a
breach or violation of the Trust Agreement or the charter or by-laws of the
Company, the Parent Guarantor;

 

(iii) the Trust Agreement has been duly authorized, executed and delivered by
the Company and duly executed and delivered by the Administrative Trustees;

 

(iv) each of the Guarantee Agreement and the Indenture has been duly authorized,
executed and delivered by the Company and each of the Guarantee Agreement and
the Parent Guarantee has been duly authorized, executed and delivered by the
Parent Guarantor and, assuming each such document has been duly authorized,
executed and delivered by the Guarantee Trustee and the Indenture Trustee,
respectively, constitutes a legal, valid and binding obligation of the Company
and the Parent Guarantor enforceable against the Company and the Parent
Guarantor, as applicable, in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity;

 

(v) the Junior Subordinated Notes have been duly authorized and executed by the
Company and delivered to the Indenture Trustee for authentication in accordance
with the Indenture and, when authenticated in accordance with the provisions of
the Indenture and delivered to the Trust against payment therefor, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity;

 

A-I-1



--------------------------------------------------------------------------------

(vi) the Trust is not, and, following the issuance of the Preferred Securities
and the consummation of the transactions contemplated by the Operative Documents
and the application of the proceeds therefrom, the Trust will not be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act;

 

(vii) assuming that the Preferred Securities are sold in a manner contemplated
by, and in accordance with the Purchase Agreement and the Trust Agreement, it is
not necessary in connection with the offer, sale and delivery of the Preferred
Securities by the Trust to the Purchaser, to register any of the Securities
under the Securities Act or to require qualification of the Indenture under the
Trust Indenture Act of 1939, as amended;

 

(viii) the Purchase Agreement has been duly authorized, executed and delivered
by each of the Company, the Parent Guarantor and the Trust;

 

(ix) none of the Company, the Parent Guarantor or any of their respective
“Affiliates” (as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”) has directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of any of the Notes, the Preferred Securities or
the Common Securities being issued pursuant to this transaction under the
Securities Act, engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of any of the Securities, or engaged, nor will engage, in any “directed
selling efforts” within the meaning of Regulation S under the Securities Act
with respect to the Securities;

 

(x) none of the Company, the Parent Guarantor the Trust, nor any Significant
Subsidiaries of the Parent Guarantor is in breach or violation of, or default
under, with or without notice or lapse of time or both, its articles of
incorporation or charter, by-laws or other governing documents (including
without limitation, the Trust Agreement); the execution, delivery and
performance of the Operative Documents and the consummation of the transactions
contemplated by the Purchase Agreement and the Operative Documents do not and
will not (A) result in the creation or imposition of any material lien, claim,
charge, encumbrance or restriction upon any property or assets of the Company,
the Parent Guarantor or the Significant Subsidiaries, or (B) conflict with,
constitute a material breach or violation of, or constitute a material default
under, with or without notice or lapse of time or both, any of the terms,
provisions or conditions of (x) any of the articles of incorporation or charter,
by-laws or other governing documents of the Company, the Parent Guarantor or
their respective Significant Subsidiaries, or (y) to the best of our knowledge,
any material contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease, franchise, license or any other agreement or instrument
to which the Company, the Parent Guarantor or their respective Significant
Subsidiaries

 

A-I-2



--------------------------------------------------------------------------------

is a party or by which any of them or any of their respective properties may be
bound or (z) any order, decree, judgment, franchise, license, permit, rule or
regulation of any court, arbitrator, government, or governmental agency or
instrumentality, domestic or foreign, known to us having jurisdiction over the
Company, the Parent Guarantor or their respective Significant Subsidiaries or
any of their respective properties which, in the case of each of (A) or (B)
above, is material to the Company, the Parent Guarantor and the Significant
Subsidiaries on a consolidated basis;

 

(xi) except for filings, registrations or qualifications that may be required by
applicable securities laws, no authorization, approval, consent or order of, or
filing, registration or qualification with, any person (including, without
limitation, any court, governmental body or authority) is required under the
laws of the State of Georgia, Bermuda, or in connection with the transactions
contemplated by the Operative Documents in connection with the offer and sale of
the Common Securities as contemplated by the Operative Documents;

 

(xii) (A) no action, suit or proceeding at law or in equity is pending or
threatened to which the Company, the Trust or the Significant Subsidiaries are
or may be a party, and (B) no action, suit or proceeding is pending or
threatened against or affecting the Company, the Trust or the Significant
Subsidiaries or any of their properties, before or by any court or governmental
official, commission, board or other administrative agency, authority or body,
or any arbitrator, wherein an unfavorable decision, ruling or finding could
reasonably be expected to have a material adverse effect on the consummation of
the transactions contemplated by the Operative Documents or the issuance and
sale of the Common Securities, or the Preferred Securities as contemplated
therein or the condition (financial or otherwise), earnings, affairs, business,
or results of operations of the Company, the Trust and the Significant
Subsidiaries on a consolidated basis; and

 

(xiii) assuming the truth and accuracy of the representations and warranties of
the Purchaser in the Purchase Agreement, it is not necessary in connection with
the offering, sale and delivery of the Common Securities, the Preferred
Securities, the Junior Subordinated Notes, the Guarantee Agreement and the
Parent Guarantee Agreement to register the same under the Securities Act of
1933, as amended, under the circumstances contemplated in the Purchase
Agreement.

 

A-I-3



--------------------------------------------------------------------------------

ANNEX A-II

 

Pursuant to Section 3(c)(ii) of the Purchase Agreement, General Counsel for the
Company and the Parent Guarantor shall deliver an opinion, or the Company shall
provide an Officers’ Certificate, to the effect that:

 

(i) all of the issued and outstanding shares of capital stock of each
Significant Subsidiary are owned of record by the Company or the Parent
Guarantor, and the issuance of the Preferred Securities and the Common
Securities is not subject to any contractual preemptive rights known to such
[counsel/officer];

 

(ii) no consent, approval, authorization or order of any court or governmental
authority is required for the issue and sale of the Common Securities, the
Preferred Securities or the Junior Subordinated Notes, the purchase by the Trust
of the Junior Subordinated Notes, the execution and delivery of and compliance
with the Operative Documents by the Company, the Parent Guarantor or the Trust
or the consummation of the transactions contemplated in the Operative Documents,
except such approvals (specified in such [opinion/certificate]) as have been
obtained;

 

(iii) to the knowledge of such [counsel/officer], there is no action, suit or
proceeding before or by any government, governmental instrumentality, arbitrator
or court, domestic or foreign, now pending or threatened against or affecting
the Trust or the Company, the Parent Guarantor or any Significant Subsidiary
that could adversely affect the consummation of the transactions contemplated by
the Operative Documents or could have a Material Adverse Effect.

 

(iv) the Company and the Parent Guarantor are duly registered as [an insurance
holding] company under the [Georgia regulatory statute] of [Georgia] and the
[Bermuda regulation statute] of Bermuda, respectively, and the regulations
thereunder of the [state regulatory agency], and the capital reserves accounts
of each of the Company’s and the Parent Guarantor’s insurance subsidiaries are
in compliance with all applicable regulatory authorities with jurisdiction over
such entities;

 

(v) The execution, delivery and performance of the Operative Documents, as
applicable, by the Company, the Parent Guarantor and the Trust and the
consummation by the Company, the Parent Guarantor and the Trust of the
transactions contemplated by the Operative Documents, as applicable, (i) will
not result in any violation of the charter or bylaws of the Company, the charter
or bylaws of the Parent Guarantor, the charter or bylaws of the Company’s or the
Parent Guarantor’s respective subsidiaries, the Trust Agreement or the
Certificate of Trust of the Trust, and (ii) will not conflict with, or result in
a breach of any of the terms or provisions of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the creation or imposition of any lien, charge and
encumbrance upon any assets or properties of the Company, the Parent Guarantor
or any Significant Subsidiary under, (a) any agreement, indenture, mortgage or
instrument that the Company or any Significant Subsidiary of the Company is a
party to or by which it may

 

A-II-1



--------------------------------------------------------------------------------

be bound or to which any of its assets or properties may be subject, or (b) any
existing applicable law, rule or administrative regulation [for General Counsel
only: except that I express no opinion with respect to the securities laws of
the State of Delaware] of any court or governmental agency or authority having
jurisdiction over the Company, the Parent Guarantor or any Significant
Subsidiary or any of their respective assets or properties, except in case of
(ii), where any such violation, conflict, breach, default, lien, charge or
encumbrance, would not have a material adverse effect on the assets, properties,
business, results of operations or financial condition of the Company, the
Parent Guarantor and their respective subsidiaries, taken as whole.

 

 

A-II-2



--------------------------------------------------------------------------------

ANNEX B

 

Pursuant to Section 3(d) of the Purchase Agreement, Mayer, Brown, Rowe & Maw
LLP, special tax counsel for the Purchaser, shall deliver an opinion to the
effect that:

 

(vi) the Trust will be classified for United States federal income tax purposes
as a grantor trust and not as an association or a publicly traded partnership
taxable as a corporation; and

 

(vii) for United States federal income tax purposes, the Junior Subordinated
Notes will constitute indebtedness of the Company.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company, the Parent Guarantor and public officials.

 

B-1



--------------------------------------------------------------------------------

ANNEX C

 

Pursuant to Section 3(e) of the Purchase Agreement, Richards, Layton & Finger,
P.A., special Delaware counsel for the Purchaser and the Delaware Trustee, shall
deliver an opinion to the effect that:

 

(i) the Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made;

 

(ii) under the Delaware Statutory Trust Act and the Trust Agreement, the Trust
has the trust power and authority (A) to own property and conduct its business,
all as described in the Trust Agreement, (B) to execute and deliver, and to
perform its obligations under, each of the Purchase Agreement, the Common
Securities Subscription Agreement, the Junior Subordinated Note Purchase
Agreement and the Preferred Securities and the Common Securities and (C) to
purchase and hold the Junior Subordinated Notes;

 

(iii) under the Delaware Statutory Trust Act, the certificate attached to the
Trust Agreement as Exhibit C is an appropriate form of certificate to evidence
ownership of the Preferred Securities; the Preferred Securities have been duly
authorized by the Trust Agreement and, when issued and delivered against payment
of the consideration as set forth in the Purchase Agreement, the Preferred
Securities will be validly issued and (subject to the qualifications set forth
in this paragraph) fully paid and nonassessable and will represent undivided
beneficial interests in the assets of the Trust; the holders of the Preferred
Securities will be entitled to the benefits of the Trust Agreement and, as
beneficial owners of the Trust, will be entitled to the same limitation of
personal liability extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Delaware; and such
counsel may note that the holders of the Preferred Securities may be obligated,
pursuant to the Trust Agreement, to (A) provide indemnity and/or security in
connection with and pay taxes or governmental charges arising from transfers or
exchanges of Preferred Securities certificates and the issuance of replacement
Preferred Securities certificates and (B) provide security or indemnity in
connection with requests of or directions to the Property Trustee to exercise
its rights and remedies under the Trust Agreement;

 

(iv) the Common Securities have been duly authorized by the Trust Agreement and,
when issued and delivered by the Trust to the Company against payment therefor
as described in the Trust Agreement and the Common Securities Subscription
Agreement, will be validly issued and fully paid and will represent undivided
beneficial interests in the assets of the Trust entitled to the benefits of the
Trust Agreement;

 

(v) under the Delaware Statutory Trust Act and the Trust Agreement, the issuance
of the Preferred Securities and the Common Securities is not subject to
preemptive or other similar rights;

 

C-1



--------------------------------------------------------------------------------

(vi) under the Delaware Statutory Trust Act and the Trust Agreement, the
execution and delivery by the Trust of the Purchase Agreement, the Common
Securities Subscription Agreement and the Junior Subordinated Note Purchase
Agreement, and the performance by the Trust of its obligations thereunder, have
been duly authorized by all necessary trust action on the part of the Trust;

 

(vii) the Trust Agreement constitutes a legal, valid and binding obligation of
the Company and the Trustees, and is enforceable against the Company and the
Trustees, in accordance with its terms subject, as to enforcement, to the effect
upon the Trust Agreement of (i) bankruptcy, insolvency, moratorium,
receivership, reorganization, liquidation, fraudulent conveyance or transfer and
other similar laws relating to or affecting the rights and remedies of creditors
generally, (ii) principles of equity, including applicable law relating to
fiduciary duties (regardless of whether considered and applied in a proceeding
in equity or at law), and (iii) the effect of applicable public policy on the
enforceability of provisions relating to indemnification or contribution;

 

(viii) the issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Purchase Agreement,
the Common Securities Subscription Agreement and the Junior Subordinated Note
Purchase Agreement, the consummation by the Trust of the transactions
contemplated by the Purchase Agreement and compliance by the Trust with its
obligations thereunder do not violate (i) any of the provisions of the
Certificate of Trust or the Amended and Restated Trust Agreement or (ii) any
applicable Delaware law, rule or regulation;

 

(ix) no filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
governmental authority or Delaware agency is necessary or required solely in
connection with the issuance and sale by the Trust of the Common Securities or
the Preferred Securities, the purchase by the Trust of the Junior Subordinated
Notes, the execution, delivery and performance by the Trust of the Purchase
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Purchase Agreement, the consummation by the Trust of the
transactions contemplated by the Purchase Agreement and compliance by the Trust
with its obligations thereunder; and

 

(x) the holders of the Preferred Securities (other than those holders who reside
or are domiciled in the State of Delaware) will have no liability for income
taxes imposed by the State of Delaware solely as a result of their participation
in the Trust and the Trust will not be liable for any income tax imposed by the
State of Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and (B) rely as to matters of fact,
to the extent deemed proper, on certificates of responsible officers of the
Company, the Parent Guarantor and public officials.

 

C-2



--------------------------------------------------------------------------------

ANNEX D

 

Pursuant to Section 3(f) of the Purchase Agreement, Locke Liddell & Sapp LLP,
special counsel for the Guarantee Trustee, the Property Trustee and the
Indenture Trustee, shall deliver an opinion to the effect that:

 

(viii) JPMorgan Chase Bank is a New York banking corporation with trust powers
duly organized and validly existing in good standing under the laws of the State
of New York with all necessary corporate power and authority to execute, deliver
and perform its obligations under the terms of the Guarantee Agreement, the
Trust Agreement and the Indenture;

 

(ix) the execution, delivery and performance by JPMorgan Chase Bank of the
Guarantee Agreement, the Parent Guarantee Agreement, the Trust Agreement and the
Indenture have been duly authorized by all necessary corporate action on the
part of JPMorgan Chase Bank, each of the Guarantee Agreement, the Parent
Guarantee Agreement, the Trust Agreement and the Indenture has been duly
executed and delivered by JPMorgan Chase Bank, and each of the Guarantee
Agreement, the Parent Guarantee Agreement and the Indenture constitutes the
legal, valid and binding obligation of JPMorgan Chase Bank enforceable against
JPMorgan Chase Bank in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity;

 

(x) the execution, delivery and performance of the Guarantee Agreement, the
Parent Guarantee Agreement, the Trust Agreement and the Indenture by JPMorgan
Chase Bank do not conflict with or constitute a breach of (A) the restated
organization certificate or by-laws of JPMorgan Chase Bank or (B) any law or
regulation of the United States of America or the State of New York governing
the banking or trust powers of JPMorgan Chase Bank;

 

(xi) no consent, approval or authorization of, or registration with or notice
to, any governmental authority or agency of the United States of America
governing the banking or trust powers of JPMorgan Chase Bank is required for the
execution, delivery or performance by it of the Guarantee Agreement, the Trust
Agreement or the Indenture;

 

(xii) the Junior Subordinated Notes have been duly authenticated and delivered
by JPMorgan Chase Bank; and

 

(xiii) The Preferred Securities have been duly authenticated and delivered by
JPMorgan Chase Bank.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the federal laws of the United
States and (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of JPMorgan Chase Bank, the Company, the
Parent Guarantor and public officials.

 

D-1



--------------------------------------------------------------------------------

ANNEX E

 

Pursuant to Section 3(g) of the Purchase Agreement, Richards, Layton & Finger,
P.A., counsel for the Purchaser and the Delaware Trustee, shall deliver an
opinion to the effect that:

 

(i) Chase Manhattan Bank USA, National Association is duly formed and validly
existing as a national banking association under the federal laws of the United
States of America with trust powers and with its principal place of business in
the State of Delaware;

 

(ii) Chase Manhattan Bank USA, National Association has the corporate power and
authority to execute, deliver and perform its obligations under, and has taken
all necessary corporate action to authorize the execution, delivery and
performance of, the Trust Agreement and to consummate the transactions
contemplated thereby;

 

(iii) The Trust Agreement has been duly authorized, executed and delivered by
Chase Manhattan Bank USA, National Association and constitutes a legal, valid
and binding obligation of Chase Manhattan Bank USA, National Association, and is
enforceable against Chase Manhattan Bank USA, National Association, in
accordance with its terms subject as to enforcement, to the effect upon the
Trust Agreement of (i) applicable bankruptcy, insolvency, reorganization,
moratorium, receivership, fraudulent conveyance or transfer and similar laws
relating to or affecting the rights and remedies of creditors generally, (ii)
principles of equity, including applicable law relating to fiduciary duties
(regardless of whether considered and applied in a proceeding in equity or at
law), and (iii) the effect of applicable public policy on the enforceability of
provisions relating to indemnification or contribution;

 

(iv) The execution, delivery and performance by Chase Manhattan Bank USA,
National Association of the Trust Agreement do not conflict with or result in a
violation of (A) articles of association or by-laws of Chase Manhattan Bank USA,
National Association or (B) any law or regulation of the State of Delaware or
the United States of America governing the banking or trust powers of Chase
Manhattan Bank USA, National Association or, to our knowledge, without
independent investigation, of any indenture, mortgage, bank credit agreement,
note or bond purchase agreement, long-term lease, license or other agreement or
instrument to which Chase Manhattan Bank USA, National Association is a party or
by which it is bound or, to our knowledge, without independent investigation, of
any judgment or order applicable to Chase Manhattan Bank USA, National
Association; and

 

(v) No approval, authorization or other action by, or filing with, any
governmental authority of the State of Delaware or the United States of America
governing the banking and trust powers of Chase Manhattan Bank USA, National

 

E-1



--------------------------------------------------------------------------------

Association is required in connection with the execution and delivery by Chase
Manhattan Bank USA, National Association of the Trust Agreement or the
performance by Chase Manhattan Bank USA, National Association of its obligations
thereunder, except for the filing of the Certificate of Trust with the Secretary
of State of the State of Delaware, which Certificate of Trust has been filed
with the Secretary of State of the State of Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the United
States and (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of the Company, the Parent Guarantor and
public officials.

 

E-2



--------------------------------------------------------------------------------

ANNEX F

 

Officer’s Financial Certificate

 

The undersigned, the [Chairman/Vice Chairman/Chief Executive Officer/President/
Vice President] of the Company and the [Chief Financial
Officer/Treasurer/Assistant Treasurer] and the [Chief Financial
Officer/Treasurer/Assistant Treasurer] of the Parent Guarantor of the Company,
respectively, each hereby certifies, pursuant to Section 6(g) of the Purchase
Agreement, dated as of September 30, 2003, among American Safety Holdings Corp.
(the “Company”), American Safety Capital Trust II (the “Trust”), American Safety
Insurance Holdings, Ltd. (the “Parent Guarantor”) and Dekania CDO I, Ltd., that,
as of [date], [20    ], the Company had the following ratios and balances:

 

[For each Subsidiary Insurance Company (as defined below) provide:]

 

[INSURANCE COMPANY]

As of [Quarterly/Annual Financial Dates], 2003

 

NAIC Risk Based Capital Ratio (authorized control level)

     _____ %

Total Policyholders’ Surplus

   $ _____  

Consolidated Debt to Total Policyholders’ Surplus

     _____ %

Total Assets

   $ _____  

NAIC Class 1 & 2 Rated Investments to Total Fixed Income Investments

     _____ %

NAIC Class 1 & 2 Rated Investments to Total Investments

     _____ %

Return on Policyholders’ Surplus

     _____ %

[For Property & Casualty Companies also provide:]

        

[Expense Ratio]

     _____ %

Loss and LAE Ratio

     _____ %

Combined Ratio

     _____ %

Net Premiums Written (annualized) to Policyholders’ Surplus

     _____ %]

--------------------------------------------------------------------------------

* A table describing the quarterly report calculation procedures is provided on
page     

 

The following is a complete list as of [Annual/Quarterly Financial Date] of the
Parent Guarantor’s companies which are authorized to write insurance business or
otherwise conduct insurance or reinsurance business (the “Subsidiary Insurance
Companies”):

 

F-1



--------------------------------------------------------------------------------

ANNEX F

 

[List of Subsidiary Insurance Companies]

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Parent Guarantor and its consolidated subsidiaries
(including the Company) for the three years ended [date], 20     and all
required Statutory Financial Statements (as defined in the Purchase Agreement)
of the Parent Guarantor and its subsidiaries for the year ended [date], 20    ]

 

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Parent Guarantor and its consolidated subsidiaries (including
the Company) and all required Statutory Financial Statements (as defined in the
Purchase Agreement) of the Parent Guarantor and its subsidiaries for the year
ended [date], 20    ] for the fiscal quarter ended [date], 20    .]

 

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Parent Guarantor and its consolidated subsidiaries (including
the Company), and the results of operations and changes in financial condition
as of the date, and for the [     quarter interim] [annual] period ended [date],
20    , and such financial statements have been prepared in accordance with GAAP
consistently applied throughout the period involved (expect as otherwise noted
therein).

 

The Statutory Financial Statements fairly present in all material respects in
accordance with Applicable Accounting Principles as defined in the Indenture)
the financial position of the subject insurance company and have been prepared
in accordance with Applicable Accounting Principles.

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this          day of                 , 20    .

 

AMERICAN SAFETY HOLDINGS CORP.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

American Safety Holdings Corp.

1845 The Exchange

Atlanta, GA 30339

 

F-2



--------------------------------------------------------------------------------

ANNEX F

 

AMERICAN SAFETY INSURANCE

HOLDINGS, LTD.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

American Safety Insurance Holdings, Ltd.

44 Church Street

P.O. Box HM 2064

Hamilton HM HX Bermuda

 

F-3



--------------------------------------------------------------------------------

ANNEX F

 

Definitions for quarterly Officer’s Financial Certificate

 

ITEM

--------------------------------------------------------------------------------

  

Definition/Formula

--------------------------------------------------------------------------------

NAIC Risk Based Capital Ratio-P&C    (Total Adjusted Capital/Authorized Control
Level Risk-Based Capita/)/2 NAIC Risk Based Capital Ratio-Life    ((Total
Adjusted Capital-Asset Valuation Reserve)/Authorized Control Level Risk-Based
Capita/)/2 Total Capital and Surplus-Life    Common Capital Stock + Preferred
Capital Stock + Aggregate Write-Ins for other than special surplus funds +
Surplus Notes +Gross Paid-In and Contributed Surplus + Aggregate Write-Ins for
Special Surplus Funds + Unassigned Funds (Surplus) – Treasury Stock Total
Capital and Surplus-P&C    Aggregate Write-Ins for Special Surplus Funds +
Common Capital Stock + Preferred Capital Stock + Aggregate Write Ins for other
than special surplus funds + Surplus Notes +Gross Paid-In and Contributed
Surplus + Unassigned Funds (Surplus) – Treasury Stock Total Class 1 & 2 Rated
Investments to Total Fixed Income Investments    (Total Class 1 + Total Class 2
Rated Investments)/Total Fixed Income Investments Total Class 1 & 2 Rated
Investments to Total Investments    (Total Class 1 + Total Class 2 Rated
Investments)/Total Investments Total Assets    Total Assets Return on
Policyholders’ Surplus    Net Income/Policyholders’ Surplus Expense Ratio   
Other Underwriting Expenses Incurred/Net premiums Earned Loss and LAE Ratio   
(Losses Incurred + Loss Expenses Incurred)/Net Premiums Earned Combined Ratio   
Expense Ratio + Loss and LAE Ratio Net Premiums Written (annualized) to
Policyholders’ Surplus    Net Premiums Written/Policyholders’ Surplus

 

F-4